Citation Nr: 0109909	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.



In July 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas denied a claim 
for service connection for a back condition.  The veteran was 
notified of this decision in July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the RO that 
found that because new and material evidence had not been 
submitted to reopen the claim, service connection for a back 
condition was denied.


FINDINGS OF FACT

1. The veteran's original claim for service connection for a 
lumbosacral strain was denied by the RO in July 1990, and the 
veteran was notified of that decision in July 1990; a timely 
appeal was not filed.

2. The claim was denied in July 1990 because the veteran's 
lumbosacral strain in service was determined to be an acute 
condition that resolved and to which a current back disorder 
was not causally related.

3. No medical evidence has been presented or secured since 
the July 1990 rating decision that indicates that the back 
disorder shown during service was other than acute and 
transitory or that links a current back disability to 
complaints of lower back trouble in service in November 1965.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
last final decision of record sufficient to reopen a claim 
for service connection for a lumbosacral strain.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added). 

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

In the instant case, the RO denied a claim for service 
connection for a back disorder in July 1990.  The veteran was 
properly notified of this decision in July 1990, he did not 
appeal it, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).

The specified basis for the 1990 denial was that the 
veteran's lumbosacral strain shown in service was an acute 
condition, which resolved.  Reports submitted by the veteran 
of record at the time of this decision revealed that he was 
treated for a herniation of L5-S1in 1988 and 1989.  The RO 
found that there was no relationship shown between the 
veteran's lumbar strain in service and the subsequent 
herniation of the disc.  Because unappealed, this was a final 
disallowance of the claim, subject to the statutory reopening 
requirements for such claims.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998); see also 38 C.F.R. 
§ 3.160(d), (e) (1998).  The veteran requested such a 
reopening in his August 1999 claim.

The veteran contends that he injured his back while lifting a 
heavy mailbag while in service in 1965.  Service medical 
records, considered by the RO when it denied the claim in 
1990, show that the veteran reported to a dispensary in 
November 1965 complaining of low back trouble.  He reported 
having some trouble bending, but it was not much worse on 
movement.  The veteran reported no past history of serious 
injury or any "real" back trouble in the past.  On 
examination, movement was found to be adequate, with minimal 
generalized tenderness in the low back area.  The veteran was 
discharged from service approximately one month later, in 
December 1965.  The service medical records reflect that the 
veteran's separation examination was actually conducted in 
September 1965, prior to this incident.  The separation 
examination report shows normal findings.

In June 1990, the RO received a claim for service connection 
for a back condition sustained in "summer 1965."  In 
support of his claim, the veteran submitted medical records 
from private physicians.  Unsigned notes from office visits 
reflect a visit in February 1973 for complaints of onset of 
back pain resulting from a coughing episode.  The same notes 
also reflect a June 1977 visit for complaints of "back 
hurting", pain and soreness in lumbar area.  The examiner 
reported a finding of muscle spasm and limitation of flexion 
in the lumbar area.

Additional medical records submitted with the veteran's claim 
includes notes from a follow-up visit in October 1988, after 
a September 1988 hospitalization for an evaluation of an 
acute back problem.  During that hospitalization, a diagnosis 
of a central disc herniation at the level of L5-S1 was 
confirmed.  The examination revealed that the veteran's 
condition was improving and a course of conservative 
treatment was prescribed.

These medical records show that in June 1989, the veteran was 
seen again for complaints of back pain which had caused him 
to stay out of work.  The veteran had sustained an injury at 
work in May 1989.  The examination revealed he was suffering 
from a disc herniation at the L5, S1 level.  After this 
examination, his physician recommended surgery.  The veteran 
was admitted for a microdiskectomy in June 1989.  The notes 
from post-surgical follow-up visits reflect that the 
veteran's condition steadily improved.  After an evaluation 
in October 1989, the veteran was found to be doing well, but 
had some remaining discomfort and a slight reduction of the 
range of motion of the lumbar spine.  However, the veteran 
was discharged and was advised to return to work the 
following day.

With regard to the basis for the denial in July 1990, the 
Board notes that VA disability benefits are awarded for 
current disability that is the result of a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  When the condition noted in service is not chronic, 
then a showing of continuity of symptoms is required to 
establish service connection.  See 38 C.F.R. § 3.303(b) 
(1999).

Here, although the service medical records showed complaints 
of back pain in November 1965, the RO found that there was no 
medical evidence of record in 1990 to show any current 
residual condition that had resulted from the back pain in 
1965.  The RO in 1990 determined that the veteran's 
complaints of back pain in 1965 represented an acute 
condition, which, in effect, resolved without residuals.  
Significantly, the private medical records submitted by the 
veteran reflect no further complaints of back pain until 
1973, when he experienced back pain after coughing.  The RO 
denied the claim because there was no evidence of a 
relationship between the veteran's lumbar spine strain in 
service and a subsequent herniation of a disc twenty-four 
years later.

In order to reopen a claim for service connection, the 
veteran must bring evidence which "bears directly and 
substantially upon the specific matter under consideration" 
and that is "so significant that it must be considered in 
order to fairly decide the claim".  38 C.F.R. § 3.156(a) 
(1999).  In addition, this evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability".  See Hodge, at 
1363.

In August 1999, the veteran requested that his claim for 
service connection be reopened because he had new and 
material evidence regarding his claim.  The evidence 
submitted in connection with this request was duplicate 
medical records relating to the veteran's microdiskectomy 
performed in 1989.  In September 1999, the RO issued a rating 
decision that denied the veteran's request to re-open his 
claim because this evidence was not new, and it did not 
demonstrate a continuity of symptoms stemming from the 
veteran's in service complaints of back pain.  The RO found 
that the evidence did not establish a relationship between 
the back complaints noted in service in 1965 and the 
subsequent disc herniation in 1988.

In February 2000, the veteran filed his substantive appeal, 
which was accompanied by copies of records he submitted as 
new and material evidence.  The records submitted consisted 
of duplicate copies of unsigned notes from office visits 
originally submitted in 1990.  The other documents submitted 
were copies of accounts receivable from a physician for 
professional medical services rendered and receipts for 
prescriptions purchased at a pharmacy.  However, these 
documents do not reflect what the medical services were for 
or what types of prescription medications were purchased at 
the pharmacy.  

The Board concludes that these additional reports, while new 
in that they had not been previously submitted, are not 
material evidence because they do not bear directly and 
substantially upon the specific matter under consideration, 
and they are not "so significant that it must be considered 
in order to fairly decide the merits of the claim" because 
they do not "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability". 38 C.F.R. § 3.156(a) (1999); Hodge, at 1363.  
The veteran's in-service back condition was determined in the 
1990 rating decision to be acute lumbar strain that was 
resolved.  The documents the veteran has submitted reflect 
charges for unidentified doctor's services and receipts for 
unspecified prescription medication.  The account statements 
from the physician merely reflect that the veteran had three 
office visits in 1966.  Similarly, the receipts from the 
pharmacy show purchases of prescription medication in May 
1966, November 1966. July 1969 and February 1970, but there 
is no indication that these medications were for a back 
condition.  These documents do not establish a relationship 
between the veteran's lumbar strain that occurred in service, 
determined to have been an acute condition, and his herniated 
disc in 1988.  This evidence does not bear directly and 
substantially upon the specific matter under consideration, 
the origin of the veteran's current back condition, and 
therefore it is not material.  Furthermore, none of it, 
either by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
this evidence, although new, is not material and the 
veteran's appeal must be denied.

In reaching this decision, the Board has also considered 
whether the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met with respect to the duty to assist 
claimants, and with the duty to provide notice of what 
evidence would be needed to substantiate the claim.  In this 
regard, it is observed that during the course of the 
development of the veteran's original claim, his post 
treatment records have been obtained and associated with the 
claims file.  In the October 1999 statement of the case and 
the March 2000 supplemental statement of the case, the RO 
furnished the veteran the law and regulations regarding what 
constitutes new and material evidence, he has been advised as 
to the basis upon which his claim was previously denied, (the 
specific matter under consideration), and as summarized 
above, the evidence received since the veteran's claim was 
last denied, is not shown to be material to reopen that 
claim.  Under the foregoing circumstances, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 have been satisfied and that a remand of this matter 
to the RO for their consideration of the implications of that 
new law to this case is not warranted.


ORDER

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for a back 
disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

